IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40714
                            Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

ROBERTO ROMULO LUNA,

                                               Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                           (M-00-CR-26-2-S1)
                         --------------------
                              May 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Roberto       Romulo    Luna    appeals   his

guilty-plea conviction and sentence for conspiracy to possess with

intent to distribute more than 100 kilograms but less than 1000

kilograms of marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841

(b)(1)(B),     and   846.   Luna   argues    that    the   waiver-of-appeal

provision in his plea agreement is invalid because the district

court failed to comply with Fed. R. Crim. P. 11(c)(6).          We conclude

that the district court sufficiently complied with Rule 11 and that

Luna's waiver of appeal is valid.       See United States v. Robinson,

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
187 F.3d 516, 518 (5th Cir. 1999); United States v. Melancon, 972

F.2d 566, 567 (5th Cir. 1992).

       Relying on Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct.

2348   (2000),    Luna   argues    that   his   sentence   was   improperly

determined on the basis of a quantity of drugs not alleged in his

indictment.      Luna’s Apprendi challenge to the district court's

determination is unavailing:       The record shows that he executed a

valid waiver of appeal of his sentence and that this issue is not

encompassed within an exception to the waiver.             Even though the

presentence report determined that Luna was responsible for a

greater drug quantity than alleged in the indictment, his sentence

did not exceed the statutory maximum based on the quantity alleged

in the indictment, thereby making Apprendi inapplicable.               See

United States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1163 (2001); United States v. Doggett, 230 F.3d

160, 164-65 (5th Cir. 2000), cert. denied, 121 S. Ct. 1152 (2001).

       Luna also argues that his guilty plea was not knowing and

voluntary because the district court sentenced him pursuant to the

relevant    conduct   determined    in    the   presentence   investigation

report.    Our review of the record satisfies us that Luna's guilty

plea was knowing and voluntary.       See United States v. Pearson, 910

F.2d 221, 223 (5th Cir. 1990); United States v. White, 912 F.2d

754, 756 (5th Cir. 1990).

AFFIRMED.




                                      2